DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities:  
line 4 should be amended to -a first rocker arm and a second rocker arm the are selectively-.  
Lines 11-12 should be amended to - the switch is opened or closed by relative motion between the first and second rocker arms; and when the rocker arms are engaged by the latch[[,]] pin the first and second rocker arms are prevented from undergoing the relative motion that opens or closes the switch-. Appropriate correction is required.

Claim 21 is objected to due to its dependence on claim 15.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitations “the actuator comprising an electromagnet” and “a coil circuit comprising the electromagnet” in lines 3 and 7 respectively. It’s unclear if the structures of the actuator and coil circuit are separate structures or the same since they both require the same structure of the electromagnet. For the sake of examination, the office has assumed that they are the same structure since both require the electromagnet.
The claim recites the limitation "the latch position" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the relative position" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 13-14 and 16-20 are rejected due to their dependence on claim 1.

Regarding claim 6:
The claim recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12:
	The claim is unclear because of the limitations “the actuator comprising an electromagnet” and “a coil circuit comprising the electromagnet” in lines 4 and 8 respectively. This limitation is unclear for the same reason identified above in the claim 1 rejection.
The claim recites the limitation "the latch position" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the relative position" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10, 12-14 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


	The following is a statement of reasons for the indication of allowable subject matter:  claims 15 and 21 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “when the rocker arms are engaged by the latch pin the rocker arms are prevented from undergoing the relative motion that opens or closes the switch” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746